1

2

3                                 UNITED STATES DISTRICT COURT

4                                         DISTRICT OF NEVADA

5                                                     ***

6    KAREN VICK,                                            Case No. 3:19-cv-00070-MMD-CBC

7                                        Plaintiff,                    ORDER
            v.
8
     GARRISON PROPERTY AND CASUALTY
9    INSURANCE COMPANY, et al.,

10                                 Defendants.

11

12          This case comes before the Court through Defendant Garrison Property and

13   Casualty Insurance Company’s Petition for Removal. (ECF No. 1.) Plaintiff Karen Vick

14   filed this action in the Second Judicial District Court in Washoe County, Nevada, after

15   Defendant allegedly failed to adequately reimburse her for repair and remediation costs

16   for her property incurred from water damage following a snowy winter. (ECF No. 1-1 at

17   3-4.) Plaintiff asserts claims of breach of contract; violation of statutory duties; and

18   declaratory relief. (Id. at 4-6.)

19          Defendant removed the action on the basis of 28 U.S.C. § 1332. (ECF No. 1 at 2.)

20   Based on the Court’s review of the petition, questions exist as to whether the Court has

21   jurisdiction to hear this claim. See United Inv’rs Life Ins. Co. v. Waddell & Reed Inc., 360

22   F.3d 960, 967 (9th Cir. 2004) (“[T]he district court had a duty to establish subject matter

23   jurisdiction over the removed action sua sponte, whether the parties raised the issue or

24   not.”). Defendant bears the burden of demonstrating by a preponderance of the

25   evidence that the amount in controversy exceeds $75,000. See Guglielmino v. McKee

26   Foods Corp., 506 F.3d 696, 699-701 (9th Cir. 2007).

27          The Complaint seeks general damages in excess of $10,000, special damages in

28   an unspecified amount, attorneys’ fees, pre-judgement interest, and punitive damages.
1    (ECF No. 1-1 at 5-6.) Defendant offers an unpersuasive explanation of how the amount

2    in controversy exceeds $75,000 grounded on an inference from a report attached to

3    Plaintiff’s complaint—which contains no dollar amounts (ECF No. 1-1 at 10-14)—that

4    “the likely repair costs are in the high five figure range.” (See ECF No. 1 at 3.) Defendant

5    then notes that Plaintiff also seeks punitive damages and attorneys’ fees. (Id.) The Court

6    questions whether Defendant has met its burden of demonstrating an adequate amount

7    in controversy.

8           For these reasons, Defendant will be directed to show cause as to why this action

9    should not be remanded for lack of subject matter jurisdiction. Plaintiff may file a

10   response pursuant to Local Rule 7-2.

11          It is therefore ordered that, within fifteen days from the entry of this order,

12   Defendant must show cause in writing why this case should not be remanded for lack of

13   subject matter jurisdiction.

14

15          DATED THIS 8th day of February 2019.

16

17
                                               MIRANDA M. DU
18                                             UNITED STATES DISTRICT JUDGE

19

20
21

22

23

24

25

26
27

28


                                                  2
